In re Investigator Bart Morris; Investigator Buzzy Trahan; Investigator Hampton Guillory; Lieutenant Colonel Stanley Griffin; Lieutenant Kevin Devall; Lieutenant Rhett Trahan; 'Master Trooper Hal Hutchinson; Office of State Police; State of Louisiana Through the Department of Public Safety and Corrections; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial. District Court Div. D, No. 572,272; to the Court of Appeal, First Circuit, No. 2015 CW 1151. -
Granted and remanded to the court of appeal for briefing, argument and full opinion.